DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “[o]ne skilled in the art would understand the connection of the containers in series as a structural requirement, such that bidirectional flow between a master container and at least three other containers would not be possible according to the embodiments of Niazi.”, the Examiner disagrees. The arrangement of the containers in series is immaterial as it relates to the fluid communication between the containers via the flow conduits, which are regulated via one or more flow transfer devices (e.g., controllable pump 46 and/or a controllable valve 54a, 54b, 54c). Furthermore, figure 4 (reproduced below) of the instant application illustrates each container coupled to adjacent containers in a linear series providing bidirectional flow. Therefore, Applicant’s own disclosure illustrates that bidirectional flow between a master container and at least three other containers that are arranged in series would indeed be possible.

    PNG
    media_image1.png
    392
    1475
    media_image1.png
    Greyscale

Clearly, the type of connection between containers (e.g. series or parallel) does not restrict bidirectional flow between containers. The arrangement of the flow conduits, which are not limited in shape and size, can also play a factor in the direction of fluid flow. Furthermore, it would have been prima facie obvious to rearrange the flow conduits in a serpentine configuration such that bidirectional flow between a master container and at least three other containers is possible, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
In response to Applicant’s argument regarding the direction of fluid transfer in Niazi, the Examiner disagrees. It appears that Applicant is attempting to limit the embodiments of Niazi by stating that Niazi only teaches one-way fluid transfer from container 1 to container 2, from container 2 to container 3, from container 3 to container 4. However, Niazi also discloses a recycle conduit 45 used to effect movement of the culture medium from the last container 4 into the first container 1 as discussed in at least paragraph 21. Therefore, first container 1 is subject to two-way fluid transfer. Furthermore, as previously disclosed, while Niazi does not explicitly disclose wherein the one or more fluid transfer devices includes a two-way fluid transfer device along each of the fluidic paths such that during use is configured to permit bidirectional flow of the culture medium occurs between two of the vessels, Niazi does discloses the use of a peristaltic pump  as discussed in at least paragraphs 19 and 35, and claim 9 which is well known in the art to be a 
In response to Applicant’s argument regarding the functionality of the peristaltic pump of Peterson, the Examiner acknowledges that not all peristaltic pumps are inherently reversible. However, Peterson is clearly referencing a reversible pump as acknowledged by Applicant (see Applicant’s remarks page 13). Therefore, the peristaltic pump referenced by Peterson is intended to be a reversible pump. Thus, the peristaltic pump as taught by Peterson is capable of providing bidirectional flow.
In response to Applicant’s argument regarding the physiological conditions of Peterson, the Examiner disagrees. It appears that Applicant is arguing about how both Peterson and Niazi operate (e.g. the types of cultures conducted and the types of samples that are to be cultured). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Additionally, the remaining arguments, which are primarily related to the newly added limitations of claims 38-40, are addressed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-10, 13-27 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Niazi US 2010/0261226 as evidence by Peterson et al. (hereinafter Peterson) US 6,121,042.
Regarding claims 1 and 37, Niazi discloses a bioreactor system comprising: (a) four or more fluidically coupled vessels (containers 1, 2, 3, 4) configured to collectively carry out a bioreaction as discussed in at least paragraph 17; (b) fluidic paths (flow conduit 43 and recycle 
Niazi also discloses that the containers desirably include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraph 31. To the extent that the weight of one or more containers varies from a predetermined value, a signal is sent from the sensor to a controller (not shown) which is capable of independently operating each such valve. The selective opening and/or closing of one or more valves would cause the flow of culture medium between containers to increase or decrease as discussed in paragraph 30.

As to the designation of a master vessel(s), designating a vessel as a master vessel and the remaining vessels as satellite vessels depends on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Niazi does not explicitly disclose wherein the one or more fluid transfer devices includes a two-way fluid transfer device along each of the fluidic paths such that during use is configured to permit bidirectional flow of the culture medium occurs between two of the vessels.  However, Niazi does discloses the use of a peristaltic pump  as discussed in at least paragraphs 19 and 35, and claim 9 which is well known in the art to be a reversible pump capable of providing bidirectional fluid flow as evidenced by Peterson in Col 12, lines 54-61.
 Therefore, it would have been obvious to one of ordinary skill in the art to provide a two-way pump as required by claim 37 along each of the fluidic paths such that during use the two-way pump is configured to permit bidirectional flow of the culture medium that occurs between two of the vessels in order to vary the fluid flow. This is advantageous because stress placed on the cells by varying the fluid flow resembles the physiological conditions typically encountered in the human body.
As to each of the satellite vessels being fluid coupled in parallel to the master vessel, it would have been prima facie obvious to arrange each of the satellite vessels being fluid coupled in parallel to the master vessel, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
claim 3, Niazi discloses the containers include one or more sensors or probes for monitoring and adjusting one or more process parameters inside the containers such as, for example, cell density, temperature, pressure, pH, dissolved oxygen (DO), dissolved carbon dioxide (DCO2), mixing rate, and gas flow rate as discussed in at least paragraphs 31 and 33.
Regarding claim 4, Niazi discloses that the internal volume of the containers may vary as discussed in at least paragraph 59. The volume of the master vessel(s) and/or the satellite vessel(s) depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 5, Niazi discloses that the internal volume of the containers may vary as discussed in at least paragraph 59. The volume of the master vessel(s) and/or the satellite vessel(s) depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114
While Niazi does not explicitly disclose wherein the ratio of total working volume of the two or more vessels to the working volume of largest of the two or more vessels is at least about 3, such a modification would require a mere change in size or dimension of the device, i.e. volume, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV).
Regarding claim 6, Niazi discloses that the containers comprise biocompatible materials, more desirably biocompatible polymers as discussed in at least paragraph 78.
claim 7, Niazi discloses that the bioreactor may include three, four, five, six, seven or more intermediate containers, depending upon the desired quantity of finished product as discussed in at least paragraph 34.
Regarding claim 8, Niazi discloses that the base may also include one or more selectively-operable sonicators 55 to assist in the mixing of the culture medium during operation of the bioreactor. 
Regarding claim 9, Niazi discloses the containers include one or more sensors or probes for monitoring and adjusting one or more process parameters inside the containers such as, for example, cell density, temperature, pressure, pH, dissolved oxygen (DO), dissolved carbon dioxide (DCO2), mixing rate, and gas flow rate as discussed in at least paragraphs 31 and 33.
Regarding claim 10, Niazi discloses that the internal volume of the containers may vary as discussed in at least paragraph 59. The volume of the master vessel(s) and/or the satellite vessel(s) depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 13, Niazi discloses wherein the two or more vessels are provided on one or more scales and/or load cells (strain gauge 63) to monitor their masses during the bioreaction as discussed in paragraph 30 and shown in Fig. 1.
Regarding claim 14, Niazi discloses that the containers desirably include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraph 31. To the extent that the weight of one or more containers varies from a 
Regarding claim 15, Niazi discloses wherein the fluidic paths are attached proximate to bottoms of the four or more vessels as shown in at Fig. 1:43.
Regarding claims 16 and 17, Niazi discloses that the containers desirably include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraph 31. As to the intended use limitations (controlling the pH of the culture medium), the device disclosed by Niazi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Niazi is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP § 2114.
Regarding claim 18, Niazi discloses that the containers desirably include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraph 31. As to the intended use limitations (controlling the shear forces experienced by cells), the device disclosed by Niazi is structurally the same as the instantly 
Regarding claim 19, Niazi discloses that the containers include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraph 31. As to the intended use limitations (controlling the gas transfer rates), the device disclosed by Niazi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Niazi is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP § 2114.
Regarding claim 20, Niazi discloses that the containers include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraph 31.  Niazi also discloses that the control system may perform other functions and the invention is not limited to having any particular function or set of functions. In other words, the device disclosed by Niazi is structurally the same as the instantly claimed and in the absence of further positively recited structure, the device of Niazi is capable of providing a single control loop that is configured to control a master vessel. See MPEP § 2114.
claim 21, Niazi discloses the container, which alone may constitute a bioreactor, further comprises at least one culture medium inlet 33, at least one culture medium outlet 34 as discussed in at least paragraph 18.
It is noted that apparatus claims cover what a device is, not what a device does (operating the bioreactor in perfusion mode). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 22, Niazi discloses a filter 70, which separates the solids in the culture medium from the liquid. If desired, the liquid may be transferred to a collection vessel 72 shown in Fig. 2 as discussed in at least paragraph 35.
Regarding claim 23, Niazi discloses wherein the master vessel is configured to provide perfusion as discussed in at least paragraph 35. 
Regarding claim 24, Niazi discloses that the containers include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraph 31.
Regarding claim 25, Niazi discloses that the base may also include one or more selectively-operable sonicators 55 to assist in the mixing of the culture medium during operation of the bioreactor. As interpreted by the Examiner, Niazi does not require that all of the containers include a sonicator. Therefore, the bioreactor system of Niazi is capable of being arranged wherein 
Regarding claim 26, Niazi discloses wherein the at least one vessel further comprises one or more micro-carriers and/or hollow fibers as discussed in at least paragraph 62.
Regarding claim 27, Niazi discloses that the containers include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraphs 31-33. To the extent that the weight of one or more containers varies from a predetermined value, a signal is sent from the sensor to a controller (not shown) which is capable of independently operating each such valve. The selective opening and/or closing of one or more valves would cause the flow of culture medium between containers to increase or decrease as discussed in paragraph 30. As to the intended use limitations (controlling the time required to exchange the culture medium), the device disclosed by Niazi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Niazi is capable of providing the operating conditions as listed in the intended use section of the claim.
Regarding claim 38, Niazi discloses a bioreactor system comprising: (a) three or more fluidically coupled vessels (containers 1, 2, 3, 4) configured to collectively carry out a bioreaction as discussed in at least paragraph 17; (b) fluidic paths (flow conduit 43 and recycle conduit 45) coupling the three or more vessels to one another as discussed in at least paragraph  21 and shown 
Niazi also discloses that the containers desirably include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraph 31. To the extent that the weight of one or more containers varies from a predetermined value, a signal is sent from the sensor to a controller (not shown) which is capable of independently operating each such valve. The selective opening and/or closing of one or more valves would cause the flow of culture medium between containers to increase or decrease as discussed in paragraph 30.

Niazi does not explicitly disclose wherein the one or more fluid transfer devices includes a two-way fluid transfer device along each of the fluidic paths such that during use is configured to permit bidirectional flow of the culture medium occurs between two of the vessels.  However, Niazi does discloses the use of a peristaltic pump  as discussed in at least paragraphs 19 and 35, and claim 9 which is well known in the art to be a reversible pump capable of providing bidirectional fluid flow as evidenced by Peterson in Col 12, lines 54-61.
 Therefore, it would have been obvious to one of ordinary skill in the art to provide a two-way pump along each of the fluidic paths such that during use the two-way pump is configured to permit bidirectional flow of the culture medium that occurs between two of the vessels in order to vary the fluid flow. This is advantageous because stress placed on the cells by varying the fluid flow resembles the physiological conditions typically encountered in the human body.
Regarding claim 39, Niazi discloses a bioreactor system comprising: (a) three or more fluidically coupled vessels (containers 1, 2, 3, 4) configured to collectively carry out a bioreaction as discussed in at least paragraph 17; (b) fluidic paths (flow conduit 43 and recycle conduit 45) coupling the three or more vessels to one another as discussed in at least paragraph  21 and shown in Figs. 1 and 4, wherein the fluidic paths are configured to provide flow of culture medium between the three or more vessels during the bioreaction; (c) one or more fluid transfer devices along at least some of the one or more fluidic paths (controllable pump 46 used to effect movement of the culture medium from the last container 4 through the recycle conduit 45 and into the first container 1 as discussed in paragraph 21; flow conduits may further, and more desirably, 
Niazi also discloses that the containers desirably include one or more sensors or probes for monitoring one or more process parameters inside the containers such as, for example, temperature, pressure, pH, dissolved oxygen (DO), mixing rate, and gas flow rate. Each sensor is intended to be in communication with a computer-implemented control system (e.g., a computer) for calculation and control of various parameters and for display and user interface as discussed in paragraph 31. To the extent that the weight of one or more containers varies from a predetermined value, a signal is sent from the sensor to a controller (not shown) which is capable of independently operating each such valve. The selective opening and/or closing of one or more valves would cause the flow of culture medium between containers to increase or decrease as discussed in paragraph 30.
Further, Niazi discloses that the bioreactor may include three, four, five, six, seven or more intermediate containers wherein each of the vessels is fluidically coupled directly to another of the vessels by two or more of the fluidic paths (shown in at least Fig. 4), depending upon the desired quantity of finished product as discussed in at least paragraph 34.
Niazi does not explicitly disclose wherein the one or more fluid transfer devices includes a two-way fluid transfer device along each of the fluidic paths such that during use is configured to permit bidirectional flow of the culture medium occurs between two of the vessels.  However, 
 Therefore, it would have been obvious to one of ordinary skill in the art to provide a two-way pump along each of the fluidic paths such that during use the two-way pump is configured to permit bidirectional flow of the culture medium that occurs between two of the vessels in order to vary the fluid flow. This is advantageous because stress placed on the cells by varying the fluid flow resembles the physiological conditions typically encountered in the human body.
Regarding claim 40, Niazi discloses a bioreactor system comprising: (a) two or more fluidically coupled vessels (containers 1, 2, 3, 4) configured to collectively carry out a bioreaction as discussed in at least paragraph 17; (b) one or more fluidic paths (flow conduit 43 and recycle conduit 45) coupling the two or more vessels to one another as discussed in at least paragraph  21 and shown in Figs. 1 and 4, wherein the one or more fluidic paths are configured to provide flow of culture medium between the three or more vessels during the bioreaction; (c) one or more fluid transfer devices along at least some of the fluidic paths (controllable pump 46 used to effect movement of the culture medium from the last container 4 through the recycle conduit 45 and into the first container 1 as discussed in paragraph 21; flow conduits may further, and more desirably, incorporate a controllable valve, preferably a pinch transducer 54a, 54b, 54c as discussed in paragraph 31); and each of the vessels is coupled to another of the vessels by two or more separate fluidic paths (flow conduit 43 and recycle conduit 45) such that during use bidirectional flow of the culture medium occurs between two of the vessels as discussed in at least paragraph  21 and shown in Figs. 1 and 4, and/or the two or more vessels are arranged in a continuous loop fluidic circuit as shown in Figs. 4 and 5.

Further, Niazi discloses the two or more vessels are sequentially coupled by the one or more fluidic paths in a continuous loop as shown in at least Fig. 4 and as discussed in at least paragraphs 21-22.
Niazi does not explicitly disclose wherein the one or more fluid transfer devices includes a two-way fluid transfer device along each of the fluidic paths such that during use is configured to permit bidirectional flow of the culture medium occurs between two of the vessels.  However, Niazi does discloses the use of a peristaltic pump  as discussed in at least paragraphs 19 and 35, and claim 9 which is well known in the art to be a reversible pump capable of providing bidirectional fluid flow as evidenced by Peterson in Col 12, lines 54-61.
 Therefore, it would have been obvious to one of ordinary skill in the art to provide a two-way pump along each of the fluidic paths such that during use the two-way pump is configured to permit bidirectional flow of the culture medium that occurs between two of the vessels in order to .

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE